                          Case 1:15-cr-20106-RNS Document 204-24 Entered on FLSD Docket 12/14/2018 Page 1 of 1
                                                                                                                                           I_         -         I            •-
                                                                                                                                                                                                                                                                                                                              Ii
                                                       This is to certify that the Jollmy,J71g is a true -certified copy of the record on file
                                                                in the Division of Vital Statistics of the EnglewoodBealth Department

                                                                                                                                       '
                                                                                                                                                                                                                                                                  ... _,
      "." I
         I                                                                               l;NGLEWOOD HEALTH DEPARTMENT                                                                                                                                        ''
                                                                                               73 South Van Brunt Street
                                                                                                                                                                                                                                                       1~

                                                                                                            -   I                                                                                                                                                             I -
                                                                                             ::                                                           - I                                                                                                                         II
                                 OCT 2 0
                                              Date oi Issue                                                                                                                                                                Registrar of Vital Statistics                              ."
                                                                                                                                                                                                                                                                                                                         .!

             . ----- - ----------------- - --- ----- ------ -·---------- ----
                                WARNING: DO NOT ACCEPT THIS COPY WITHOUT RAISED SEAL OF THE ENGLEWOOD HEAL T.H DEPARTMENT AFFIXED HEREON


                                                                                                                                                                                                     •       I


                                     '     .                                                      -,   '                   -.                                       ..
                                                                                                                                                                     ' -         I        1·
                                                                                                                                                                                                                               ., .....           I                    GOVERNMENT
                                                                                                                                                                                                 - ,,                                            -·-                     EXHIBIT
                                                                                                                                                                                                                                                 'I
                                                            I .                                                                                                          II      11-1- -
              I '
             - I                                            =   1: :                                                                                                          JI - - 1-                      -= ·~-.o -
                                                                                                                                                                                                                      ·!-'If -                 =II                 CASE
     -11~                        .        I                                      l- j                                                                                    1
                                                                                                                                                                           1.        d    I                                                                        NO.  15-CR-20106-KMM
                     ·t-         ~
                                               7°
                                                    -· 1!
                                                     I -
                                                                                                                                                                                                         -~*-
                     '- I - I --
             .-,1-,  ..          -=-·                                        ew Jersey Oepartmenl of Health and Senio r Services
                                                                                                                                                                                                                                                                  ~~~IB1T~1C
                     ·1                        1739                             ilierlifirate f 1.Ciu.e 1Birtl1
     -1                                  1. NAME OF CHILD                           ,rs tl                                  t hdO l':! J                                                         (La st !
 -           - 'I
             r                                                                Samue l
             -=                      2a DA TE OF Slf!TH                  2b . HOUR                     3. SEX                                  4a "LUR,'.L ITY                                                                                    4b . THaS CHl. 0 3CRN ,

                                     10 0 2                                                                63 1"1ALE D FEMALE O SINGLE                               5a TWIN             O OTHER                                                 10        1s t      @ ,nd                 O OTH ER _ _ _
                                     Sa , PLACE OF BIRTH                      1 !iJ HOSPITAL                                                                        30 CLINIC."DOCTOR'S OFFICE                                                  50 OTHER - specify:
                                                                              20   FRE ESTANDING BIRTHING CENTER                                                    40 RESIDENCE
                                     5b. NAM E OF FACILITY                                                                                                                    5c. CITY , TQWN,J)R LOCATION OF- BIRTH                                                 5d . COUNTY Or BIRTH

                                                                   Hos ital A., d Medical Cente r
                                     6a. MOTHER • Ma,aen Name                                                                                                                                                                6b . OAT'E OF BIRT

                                     1                                 Coll e en                                                                                                                                              05 07
                                                                                                                                                                                                                                                                                               e. . _.,, .., _u\j~1r 3
                                                                                                                                                                                                                                                                                                                         ~
                                     7a RESI DENCE •        Stata 7b . RESIDENCE • County                            7c RESIDENCE •              Township. or Boro ,n wnici'I                 7C!.. STREET A NO NUMBER
                                                                                                                         mothet iK:tUally.lr.. $ $

                                                                                                                     Closter                                                                                                                                                          Yes
                                     9a . MOTHER'S M Atl.!NG ADDRESS                                                                                                                       9b. CITY OR                     DWNSH1P                          9c_ STATE                 Sa. ZlP ~C::>E

                                                                                                                                                                                         ;..=c~~~- ~,--,,,~,..,,.,...,,,.,                                         .,..,..,..,.,__I                                 ,
                                                                                                                                                                                                                            ! 10b       DAT!= OF 31                 j .Uc BiiHHFl.ACE_                        _     _
::
                                                                                                                                                                                                                              08 / 12
                                                                                                                                                                                                                                                                  11 b. RELATION SHIP TO CHILD
                                                                                                                                                                                                                                   11
                                                                              Colleen                                                                                                                                                     t1
                                                                                                                                                                                                                                                                  Mother
                                     12a. CERTIFIER • Name

                                                            Rebecca
                                     13a I CERT IFY TMIS C HI LD WA            BORN A LIV E A T THE PLA CE.TIME.ANO DATE SHOWN                        13b. DATE OF SIGNATURE                     14 ATTEr,DANT                    16ijMD                   DO '           CNM
                                                                                                                                                                                                                                                                                           4QOT HER MIDWIFE

                                     Signature         Rebecca                                                                                        10 /                                                   so            OTHER {Soec,fyl - -
                                     15a. REGISTRAR • Signature _r\                                                      P . .. _ ..
                                                                                   fa<a~J{.~
                                                                        I,


                                                                                                                                                       - 1-
                                                                                                                                  I,•
                                                                                                                                                                     1
     .::                                                                                                                          I•
                                                                                                                                           I
                                                                                                                                           I                                                                                                                                 :. I
                                                       "-       ,-      ·-                                                                                           I                                       =i-l
                 1 ~ 1_                                                                                                                                                                                                                                                                    - : ' t ·-
             1
                                                                                                                                                                                                             I                                                               ;::;:. I
                 !   Ii ·-...                                                                                                                                       I    -:c I                           •       :   ,of
                                                                                                                                                                                                                                                                             I    1"'
                 I                                                                                                                                   ' l                                                                                               I -:; : -
                                                                                                                                                                                                             :                                                                    '1 ..
     -           I
                                                                                                                                                                                                                                                      -:
                                                                                                                    ::                                                                               r' •                    •f
                                                                                                                                                                                                                                                                                                                  -I
